DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 10/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 10,921,686 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments

Applicant’s arguments, see bottom of page 5, filed 10/27/2021, with respect to claims 1 - 20 have been fully considered and are persuasive.  The double patent rejection of claims 1 - 20 has been withdrawn. 

Allowable Subject Matter

Claims 1 – 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per amendments filed on 10/27/2021)

With respect to claim 1 the prior art discloses A camera module, comprising: 
a liquid lens comprising an electrode; 
a holder accommodating the liquid lens therein; 
a base disposed under the holder; 
a sensor board disposed under the base, the sensor board comprising an image sensor; 
a connection board connected to at least a portion of the electrode of the liquid lens.

However, the prior art does not teach or fairly suggest the connection board including: 
a horizontal plate disposed at a position corresponding to the electrode; 
and a vertical plate disposed at a position corresponding to a side surface of the liquid lens; 
and a vertically extending terminal plate disposed at the base such that a vertical surface of the terminal plate overlaps with a vertical surface of the vertical plate, the terminal plate being electrically connected to the sensor board and the vertical plate of the connection board.

Dependent claims 2 - 20 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696